DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 17 is objected to because of the following informalities: claim 17 depends from itself. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the does not compensate for a difference in a position of the thermal sensor from an expected position of the thermal sensor.” Specifically, there is nothing in the claims about what is needed to compensate for thermal sensor position differences other than difference data. Nor is the claimed subject matter described in the Specification. Here, Applicant’s Specification is only drawn to disclosures that compensate for a difference in a position of the thermal sensor from an expected position of the thermal sensor. At best, paragraph [0042] of the Specification acknowledges the existence of different calibration systems from that disclosed and offered by the claimed invention, but does not address how the additive manufacturing system could be calibrated without expected and observed position data for the imaging system.
Examiner also notes that the limitation “controlling the operation of the system in dependence on the difference data does not compensate for a difference in a position of the thermal sensor from an expected position of the thermal sensor” appears to also impermissibly broaden the scope of independent claim 1, which relies on the difference data to compensate for a difference in the thermal sensor’s actual and expected position.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "maximum number of trials" in claim 18, lines 4-5, is a relative term which renders the claim indefinite.  The term "maximum number of trials" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nauka et al. (US 2016/0332374 A1), either alone or in view of Wersborg (U.S. Pat. No. 8,456,523 B2).
Regarding claim 1, Nauka discloses a method of operating an additive manufacturing system ([0040]), the method comprising: 
supplying a build material to a print region of the additive manufacturing system; 
generating, using the additive manufacturing system, a temperature distribution of at least a surface of the build material, the temperature distribution corresponding to a pattern ([0047]-[0051]); capturing an image of the pattern using a thermal sensor of the additive manufacturing system ([0052]); 
comparing image data representative of the captured image of the pattern with data representative of an expected position of the pattern (temperature distribution based on known relationships, [0052]; see also [0047]-[0051]); 
on the basis of the comparing, generating difference data indicative of a difference between: 
a position of the thermal sensor during capture of the image of the pattern; and 
an expected position of the thermal sensor associated with the expected position of the pattern; and 
controlling operation of the additive manufacturing system at least in dependence on the generated difference data ([0049]-[0052]).
Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).
Regarding claim 2, Nauka discloses determining that the difference data satisfies a difference condition, 
wherein controlling the operation of the additive manufacturing system comprises, in dependence on determining that the difference data satisfies the difference condition, printing an output object based on received print job data (controller performs this limitation, [0016], [0052]).
Regarding claim 3, Nauka discloses determining that the difference data fails to satisfy a difference condition, 
wherein controlling the operation of the additive manufacturing system comprises calibrating the additive manufacturing system to compensate for the difference between the position of the thermal sensor and the expected position of the thermal sensor ([0016], [0052]).
Regarding claim 4, Nauka discloses wherein calibrating the additive manufacturing system comprises calibrating the additive manufacturing system using the difference data ([0052]).
Regarding claim 5, Nauka discloses wherein calibrating the additive manufacturing system comprises: 
generating further difference data further indicative of the difference between the position of the thermal sensor and the expected position of the thermal sensor; and calibrating the additive manufacturing system using the further difference data ([0052]).
Regarding claim 6, Nauka discloses wherein generating the further difference data comprises: 
supplying further build material to the print region of the additive manufacturing system ([0012]); 
generating, using the additive manufacturing system, a further temperature distribution of at least a surface of the further build material, the further temperature distribution corresponding to a further pattern ([0052]); 
capturing an image of the further pattern using the thermal sensor; 
comparing further im
age data representative of the captured image of the further pattern with further data representative of an expected position of the further pattern; and 
on the basis of the comparing, generating the further difference data (controller performs this limitation, [0052]).
Regarding claim 7, Nauka discloses wherein generating the temperature distribution comprises: 
selectively depositing, in accordance with the pattern, at least one printing agent to contact the build material ([0012]).
Regarding claim 8, Nauka discloses wherein the applied energy is thermal energy ([0048]).
Regarding claim 9, Nauka discloses receiving print job data corresponding to an output object, 
wherein the pattern corresponds to a pattern of at least one layer of the output object ([0016], [0052]).
Regarding claim 10, Nauka discloses further comprising iterating the generating of the temperature distribution corresponding to a pattern, capturing an image, comparing the captured image to the expected position of the pattern, and generating difference data in up to 10 layers of a build material (successive layers of build material, [0012], [0016], [0047]-[0052]).
Regarding claim 11, Nauka discloses wherein the temperature distribution is of a plurality of layers of the build material ([0012], [0016], [0052]).
Regarding claim 12, Nauka discloses determining that the difference data satisfies a warning condition, 
wherein controlling the operation of the additive manufacturing system comprises, in dependence on determining that the difference data satisfies the warning condition, providing a warning indication ([0016], [0052]).
Regarding claim 13, Nauka discloses three-dimensional (3D) printing system comprising: 
a 3D printer (Abstract); 
a thermal camera for obtaining an image of a temperature distribution of a fused build material printed by the 3D printer ([0052]); and 
a control system arranged to: 
receive an image, from the thermal camera, of the temperature distribution of the fused build material printed using the 3D printer, the temperature distribution corresponding to a pattern ([0047]-[0051]); 
generate a comparison between the pattern and an expected pattern; 
determine, on the basis of the comparison, a difference between: 
a position of the thermal camera during obtaining the image of the printed pattern; and 
an expected position of the thermal camera associated with the expected pattern; and 
control the 3D printer on the basis of the determined difference ([0016], [0052]).
Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).
Regarding claim 14, Nauka discloses wherein the control system is arranged to, in dependence on determining that the difference data fails to satisfy a difference condition, calibrate the 3D printing system to compensate for the difference between the position of the thermal camera and the expected position of the thermal camera ([0016], [0052]).
Regarding claim 15, Nauka discloses a non-transitory machine-readable medium comprising instructions which, when executed by a processor of an additive manufacturing apparatus ([0022]), cause the processor to: 
instruct deposition of a build material using the additive manufacturing apparatus ([0040]); 
instruct deposition, in accordance with a pattern and using the additive manufacturing apparatus, of at least one printing agent to contact the build material ([0041]-[0043]); 
instruct application of thermal energy to the build material to fuse the build material to generate a temperature distribution of at least a surface of the build material, the temperature distribution corresponding to the pattern ([0047]-[0052]); 
receive image data representative of an image of the pattern, the image captured by a thermal image capture device of the additive manufacturing apparatus; and 
determine a calibration error indicative of a difference between: 
a position of the thermal image capture device during capture of the image of the pattern; and 
an expected position of the thermal image capture device associated with an expected pattern corresponding to an expected temperature distribution of at least the surface of the build material, by comparing the image data and data representative of the expected pattern ([0016], [0052]).
Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).
Regarding claim new claim 16, Nauka discloses wherein controlling operation of the additive manufacturing system in dependence on the generated difference data further comprises, while forming a specified object, compensating for a shift in position of the thermal sensor away from an expected position of the thermal sensor ([0016], [0047]-[0052]).
Moreover, and as previously discussed above, Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).
Regarding claim new claim 17, Nauka discloses further comprising, when the difference data indicates a shift in position of the thermal sensor from the expected position by more than a threshold error, presenting a warning message that a user should calibrate the thermal sensor ([0016], [0047]-[0052]; see also warning message limitations discussed above with respect to Applicant’s claim 12).
Moreover, and as previously discussed above, Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).
Regarding claim new claim 18, Nauka discloses further comprising: iterating the generating of the temperature distribution corresponding to a pattern, capturing an image, comparing the captured image to the expected position of the pattern, and generating difference data up to a maximum number of trials; and when, after the maximum number of trials, controlling the operation of the system in dependence on the difference data does not compensate for a difference in a position of the thermal sensor from an expected position of the thermal sensor, presenting a warning message that a user should use a different calibration process to compensate for the difference in the position of the thermal sensor ([0016], [0047]-[0052], [0087]).
Moreover, and as previously discussed above, Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).
Additionally, and notwithstanding that Applicant’s Specification fails to teach a system that does not rely on difference data for sensor calibration, Examiner notes that the limitation wherein the system in dependence of the difference data does not compensate for a difference in position observed by the thermal sensor, as well as the post-solution activity limitation of an alarm or warning, paragraph [0087] of Nauka also discloses that calibration and threshold (alarm) values can be based on, for example, threshold densities of a coalescing agent.
Regarding claim new claim 19, Nauka discloses applying energy to the print region to fuse the build material to generate the temperature distribution ([0048]), wherein capturing the image of the pattern comprises: detecting, using the thermal sensor, the temperature distribution of the fused build material; and generating the image of the pattern based on the detected temperature distribution of the fused build material ([0016], [0052]; note also that the step of applying energy to the print region is inherently provided for any additive manufacturing system that prints on a region).
Moreover, and as previously discussed above, Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).
Regarding claim 20, Nauka discloses wherein the image of the pattern is an average of the thermal distribution in the plurality of layers of build material (successive layers of build material, [0012], [0016], [0047]-[0052], [0087]).
Moreover, and as previously discussed above, Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).


Response to Arguments
Applicant's arguments filed April 15, 2021, have been fully considered but they are not persuasive. The first of Applicant’s three main arguments asserts that neither Nauka nor Wersborg support the claim 1 limitation of comparing a captured image of a pattern with an expected position of the pattern. However, this limitation is properly cited and discussed in paragraph 13 above.
Second, Applicant states that there is no reason for one of ordinary skill in the art to combine the teachings of Wersborg with Nauka. Again, this point is discussed in, for example, paragraph 13 above.
Third, Applicant argues that dependent claims 2, 3, 5, 9, 13, and 15 either contains subject matter not taught or disclosed by the cited references, or is otherwise allowable based their respective dependence from independent claim 1. Examiner has re-reviewed the subject matter of these claims and, after reconsideration, maintains the rejection of these claims based on the cited portions of Nauka and Wersberg discussed in the preceding paragraphs above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745



/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 4, 2021